GEORGE CLIFTON EDWARDS, Jr., Chief Judge,
concurring in part and dissenting in part.
I concur with my colleagues in Judge Brown’s well-reasoned and documented holding that irreparable injury must be shown before EEOC was entitled to a preliminary injunction. I also agree that there is a weight of precedent in favor of the District Judge’s holding that appellant Murry had not shown irreparable injury in view of the possibility of ultimate compensation for lost salary.
I dissent, however, from the affirmance of the District Judge’s denial of EEOC’s petition for a preliminary injunction. The abrupt discharge of the highest black employee in the corporation is certain to have a chilling effect on the EEOC’s investigation — particularly since he held the title of “Corporate Director of Employee Affairs.” I would hold the District Judge’s finding to the contrary to be clearly erroneous.